Citation Nr: 1746029	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  12-23 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970, including service in the Republic of Vietnam.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran raised a claim for unemployability, which is an underlying part of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet.App. 447, 453 (2009).  However, in a September 2012 rating decision, he was denied entitlement to TDIU, and he has not disagreed with the decision.  As such, this issue is no longer on appeal.  See Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

During the appeal period, the Veteran's PTSD has been characterized by near-continuous depression, poor sleep, nightmares, low energy and irritability; total occupational and social impairment has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records as well as VA examinations are associated with the claims file.  The examiners reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses on multiple occasions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Neither the Veteran nor his representative have disputed that VA has fulfilled its duty to assist.  Additionally, there is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran filed an increased rating claim for his PTSD in July 2010.  During the course of the appeal period, the Veteran received a 70 percent rating under 38 C.F.R. § 4.130, DC 9411.  In order to warrant a 100 percent rating, the evidence must show total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2016).

After a review of the record, the Board finds that a rating in excess of 70 percent for PTSD is not warranted.  Specifically, the record indicates that the Veteran has exhibited occupational and social impairment in most areas; however, his symptoms do not rise to the level of total occupational and social impairment.  See 38 C.F.R. §§ 4.3, 4.7 (2016).

Initially, the Board must acknowledge the private medical opinion provided by Dr. R.W. in December 2015.  Although Dr. R.W. made a few remarks consistent with the Veteran's medical records, many entries were wholly inconsistent.  For example, Dr. R.W. notes that the Veteran neglected his personal appearance and hygiene as well as had the intermittent inability to maintain minimal personal hygiene.  However, there is not a single entry in the Veteran's medical record demonstrating these attributes.  Additionally, Dr. R.W. noted obsessional rituals which interfere with routine activities and persistent delusions or hallucinations.  However, there is no evidence in the medical record of the Veteran ever presenting with either of these symptoms.  Another inconsistency is that Dr. R.W. remarks that the Veteran exhibits being disoriented to time or place.  Nevertheless, there is not a single entry to back up that statement.  In his remarks, Dr. R.W. cites text from the Veteran's medical records, but none of the text demonstrates these extremely severe symptoms.  As a result of the numerous inconsistencies and lack of evidence to back up the many assertions made, the Board assigns the opinion no probative value.

Throughout the appeal period, the Veteran always maintained adequate personal hygiene and a neat appearance.  He appeared at his appointments, including his VA examinations, casually dressed with adequate grooming and hygiene.  During the appeal period, there were no occasions when he exhibited gross impairment in thought processes or communication.  Medical providers on several occasions noted a flattened affect and in May 2016, the VA examiner noted blunted and congruent affect.  Nevertheless, he was always able to communicate with the VA examiners as well as his medical providers during his multiple therapy sessions.  With regards to his thought processes, no abnormalities were noted.  Specifically, in November 2010, his thought process and content were unremarkable.  In May 2016, the VA examiner noted and logical, organized thought process even though he exhibited suspiciousness.  Such symptoms are already accounted for in his 70 percent rating.

The Veteran's near-continuous depression and chronic sleep impairment represent some of his most severe PTSD symptoms.  Nevertheless, such symptoms are fully contemplated under the 70 percent rating criteria.  In July 2010, the Veteran complained of intrusive thoughts related to his military experience.  He reported difficulty with daytime somnolence and his sleep remained poor despite his use of a C-PAP machine for sleep apnea.  During his November 2010 VA examination, he stated that his sleep was disrupted on a nightly basis.  In fact, when he had bad dreams, he knocks things off his nightstand in his sleep.  In January 2012, he specified that he only slept 3 hours per night.  His nightmares and inability to sleep continued to affect him through his May 2016 VA examination.  At that time, he reported that he throws objects in his sleep.  Similar to how the Veteran suffered from sleep disturbances, he also suffered from near-continuous depression as well as anxiety.  In July 2010, his mood was depressed and in August 2010, he reported waking up many mornings without energy or motivation.  His depressed mood was noted by all the VA examiners during the appeal period.  During his August 2012 VA examination, anxiety and suspiciousness were also detected along with his depressed mood.  Despite the severity of the Veteran's sleep disturbances, depression, and anxiety, the 70 percent rating criteria amply take his symptoms into account.

The Veteran reported some problems with his memory during the appeal period.  Specifically, during a November 2010 VA examination, his recent memory was determined to be mildly impaired and the Veteran reported his tendency to misplace items.  In January 2012, he stated that he had difficulty with concentration and memory.  During his May 2016 VA examination, he reported taking notes to compensate for his short-term memory problem.  Although the Veteran displayed some memory loss, his memory loss never rose to the level of forgetting the names of his close relatives or his own name.  He was oriented in all spheres at all times.  Additionally, there was an absence of homicidal ideations, hallucinations, and obsessions.  His cognition was determined to be adequate and grossly intact throughout this period.  The Board acknowledges that the Veteran may have shown some impaired impulse control when he reported throwing inanimate objects in anger during his November 2010 VA examination.  However, he has never been in legal trouble.  He never showed any danger of hurting himself or others, much less a persistent danger of hurting others.  When considered together, his symptomatology remains far from what is required for a 100 percent rating.  Indeed, many of the objective symptoms for a 100 percent rating, to include intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, have not been demonstrated.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of social and occupational inadaptability.

In this regard, it is clear that the Veteran's disorder seriously impacts his social and occupational functioning.  Nevertheless, the evidence does not indicate that a 100 percent rating is warranted.  Throughout this period, the Veteran has maintained close relationships with his family.  During his November 2010 VA examination, he reported being married for 42 years and he described a good relationship with his wife along with his two children.  He maintained contact with his sister.  Although he did not have many friends, he talked to a few of them approximately once a week.  For leisure, he enjoyed shooting pool, attending church, and working on cars.  In August 2012, he reported that he had no other friends and that he rarely left the house except when he sometimes attended church.  Despite his observed social impairment, he still does not demonstrate the total impairment required for a higher rating.  With regards to his occupational functioning, the Veteran appears to not have been employed throughout the appeal period.  On multiple occasions, the Veteran discussed how he enjoys working with his hands.  Although the Veteran's unemployed status is troubling, evidence has not been provided demonstrating total occupational impairment to the point where he could not find some type of gainful employment.  Therefore, the Board finds that the Veteran's impaired social and occupational functioning is explicitly considered under the 70 percent criteria for PTSD.  

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores from 31 through 40 contemplate some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job) while a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV, including the use of GAF scores.  However, as the period on appeal partially pre-dates the amendment, the Board must continue to consider the criteria contained in the DSM-IV.  See 38 C.F.R. § 4.126(a).  In July 2010, the Veteran's GAF score was 40.  His GAF score decreased to 35 in May 2012.  His GAF score rebounded to 51 in August 2012, but decreased again to 35 in April 2014.  The Board finds that the Veteran's PTSD symptoms warrant the assigned GAF scores.  In fact, the Board finds that the GAF scores may represent a symptomatology more severe than exhibited by the Veteran.  Specifically, his communication was never impaired, there is no evidence he neglected his family, and there has been no evidence of severe obsessional rituals.  Regardless, his PTSD symptoms never approached total social and occupational impairment.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his psychiatric disorder is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In making its determination, the Board considered statements by the Veteran describing the severity of his psychiatric symptoms.  

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

Therefore, the Board concludes that a rating in excess of 70 percent for PTSD is unwarranted.

Neither the Veteran nor their representative has raised any other issues related to this issue on appeal, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

A rating in excess of 70 percent for PTSD is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


